United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Coudersport, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2023
Issued: January 15, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 30, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated July 20, 2007. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly determined that appellant’s October 3, 2006
employment incident was an idiopathic fall that is not compensable under the Federal
Employees’ Compensation Act.
FACTUAL HISTORY
On October 6, 2006 appellant, then a 48-year-old postmaster, filed a traumatic injury
claim (Form CA-1) alleging that on October 3, 2006 he sustained injuries when he passed out at
work and struck his head on the concrete floor. An employing establishment accident report
stated that he was sorting letters and at approximately 7:55 a.m. he felt faint and walked to the
dock, where he fainted.

A hospital report from Dr. Brenda Wahlers dated October 3, 2006 indicated that appellant
was admitted for a syncopal episode and resulting injuries, including a right maxillary sinus
fracture. Dr. Wahlers noted that appellant had two prior syncopal episodes, the most recent in
January 2006.
In a report dated October 6, 2006, Dr. Jeffrey DeLo, an oncologist, stated that appellant
had three syncopal episodes in the past two years. He noted that appellant had a history of
diabetes mellitus Type 1 and the syncopal episodes typically occurred roughly one hour after an
injection of Humalog. Dr. DeLo opined that the etiology of the syncopal episodes was unclear,
perhaps related to Humalog injections.
By report dated October 24, 2006, Dr. DeLo noted that the syncopal episodes seemed to
be worsened by prolonged standing. He submitted a form report (Form CA-20) dated
October 27, 2006 diagnosing syncope and checking a box “yes” that the condition was causally
related to employment, stating: “aggravated by prolonged standing.”
In a letter dated November 29, 2006, the Office requested that appellant submit additional
evidence regarding his claim. In a report dated November 16, 2006, Dr. Robert Trautwein, a
cardiologist, provided a history of the syncopal episodes. He reported that episodes appeared to
be vasovagal syncope, most likely aggravated by chronic lack of normal fluid intake. Dr. DeLo
submitted a December 7, 2006 report stating the syncopal episodes were of unclear etiology, but
they seemed to be precipitated by prolonged standing, which appellant was often required to do
at work.
By decision dated February 6, 2007, the Office denied the claim for compensation. The
Office stated that there were different opinions on the cause of the syncopal episode and
appellant had not submitted a statement regarding the prolonged standing and prior episodes.
Appellant requested reconsideration and submitted a February 18, 2007 report from
Dr. Robert Wagner, an internist, who stated that appellant’s syncopal episodes were the result of
a condition called postural or orthostatic hypotension. Dr. Wagner stated that, when an invidual
changes from a lying or sitting position, the blood pools in the extremities, causing a drop in
blood pressure that is relieved when blood vessels constrict during walking. With prolonged
standing, the muscles and blood vessels relax and dilate, causing a blood pressure drop and
syncope. Dr. Wagner concluded that appellant’s syncopal episodes “were due to classic
orthostatic hypotension resulting from prolonged standing and the resulting physical response.”
The Office reviewed the case on its merits and in a March 6, 2007 decision denied the
claim for compensation. The Office stated that the evidence was insufficient to establish
prolonged standing at work.
Appellant again requested reconsideration. He submitted a statement signed by two
coworkers that on October 3, 2006 they observed appellant standing for over an hour at the letter
case sorting mail.
In a decision dated July 20, 2007, the Office reviewed the case on its merits. The Office
denied the claim for compensation on the grounds that appellant sustained an idiopathic fall,
which was not compensable. It found that, although appellant’s condition may been aggravated
2

by standing for a prolonged period, there was no special condition or hazard from the
employment.
LEGAL PRECEDENT
It is a general rule of workers’ compensation law that an injury occurring on the
industrial premises during working hours is compensable unless it falls within an exception to
the general rule.1 One exception to the general rule applies to falls in the workplace. Where a
personal, nonoccupational pathology causes an employee to collapse and to suffer injury upon
striking the immediate supporting surface and there is no intervention or contribution by any
hazard or special condition of the employment, the injury is not a personal injury while in the
performance of duty as it does not arise out of a risk connected with the employment.2 This is
referred to as an “idiopathic” fall.3 On the other hand, if the cause of the fall cannot be
determined or the reason it occurred cannot be explained, then it is an unexplained fall that
comes within the general rule that an injury occurring on the industrial premises during working
hours is compensable.4
ANALYSIS
The Office determined that in the present case the exception noted above was applicable.
To properly apply the idiopathic fall exception, there must be two elements present: a fall
resulting from a personal, nonoccupational pathology and no contribution from the employment.
With respect to the first element, Dr. Wagner did opine that appellant’s syncopal episode was the
result of an orthostatic hypotension condition. It is not clear whether he felt the underlying
condition was related to prolonged standing or whether he felt the specific syncopal episodes
were related to standing.5 Even if the medical evidence is interpreted to find a nonoccupational
orthostatic hypotension condition, the idiopathic fall exception is applicable only if there is no
contribution from employment to the syncopal episode. The Office found that the only type of
contribution from employment that needs to be considered is whether there was a special hazard,
such as a desk or some object that appellant struck before hitting the ground. That is not a
complete analysis of the issue presented.
As the Board has noted: “When a factor of employment aggravates, accelerates, or
otherwise combines with a preexsitng, nonoccupational pathology, the employee is entitled to
compensation.”6 An example often given is an employee striking a piece of furniture, but this is
1

Martha G. List, 26 ECAB 200 (1974).

2

John R. Black, 49 ECAB 624, 626 (1998).

3

See Karen K. Levene, 54 ECAB 671 (2003).

4

John R. Black, supra note 2.

5

If the condition itself is causally related to an employment factor, then clearly a fall would not be due to a
nonoccupational pathology.
6

Margreate Lublin, 44 ECAB 945, 957 (1993). See also Edward V. Juare, 41 ECAB 126 (1989) (“if some job
circumstance or working condition intervenes in contributing to the incident then it is compensable”).

3

not the only type of employment contribution contemplated. If any factor of employment, such
as prolonged standing, contributes to the fall then any resulting injuries are compensable. Such a
finding is consistent with the general principle of causal relationship: if a factor of employment
contributes to an injury, then it is compensable.7
The Board finds the Office failed to properly make a determination on the issue of an
idiopathic fall. Dr. Wagner indicated that the syncopal episodes were related to prolonged
standing generally, but he did not demonstrate an understanding of the specific facts in this case.
It appeared from the record that appellant stated that he was standing and casing mail for
approximately one hour (his general starting time is reported as 7:00 a.m. on the claim form and
the accident report indicated that he began to feel faint at approximately 7:55 a.m.). On remand,
the Office should secure medical evidence that provides a rationalized opinion on the issues
presented. The evidence should be of sufficient probative value for the Office to determine if the
fall was due to a specific, nonoccupational condition and if so whether it was causally related to
standing or other factor of appellant’s employment. Based on the probative factual and medical
evidence, the Office may then make a determination as to whether the idiopathic fall exception is
applicable.8 After such further development as the Office deems necessary, it should issue an
appropriate decision.
CONCLUSION
The evidence was not sufficient to establish that the exception to coverage known as an
idiopathic fall was applicable and the case is remanded for further development.

7

In Karen K. Levene, supra note 3, the claimant alleged that stress at work contributed to a seizure episode and a
fall at work. The Board found that appellant had not established a compensable work factor, but clearly if the
evidence established a compensable work factor had contributed to the fall, resulting injuries would be compensable.
8

It is noted that if the cause of a fall cannot be determined, then it would be a compensable unexplained fall.

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated July 20, March 6 and February 6, 2007 are set aside and the case
remanded for further action consistent with this decision of the Board.
Issued: January 15, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

